 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDPulitzer Publishing Company,d/b/a St.Louis Post-Dispatch'and Service Employees'Union Local No.50,News Carriers Division,affiliatedwith ServiceEmployees'International Union,AFL-CIO, CLC,2Petitioner.Case 14-RC-7090August 7, 1973DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERSJENKINSAND KENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held on various dates from January 22 throughMarch 1, 1973, before Hearing Officer Peter J. Salm.Following the hearing and pursuant to Section 102.67of the National Labor Relations Board Rules andRegulations and Statements of Procedure, Series 8, asamended, and by direction of the Regional Directorfor Region 14, this case was transferred to the Nation-al Labor Relations Board for decision. Thereafter, theEmployer and Petitioner filed briefs. Subsequently,the Employer filed a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds no prejudicial errorwas commited. The rulings are hereby affirmed.Upon the entire record in this case, including thebriefs of the parties, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepolicies of the Act to assert jurisdiction herein.2.The labor organization involved claims to repre-sent certain employees of the Employer.3.No question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act, for the following reasons:The Pulitzer Publishing Company is a Missouri cor-poration with its principal office and place of businessin St. Louis, Missouri, where it is engaged in the publi-cation and general distribution of daily and Sundayeditions of The St. Louis Post-Dispatch newspaper.The Petitioner seeks to represent a unit of adult andsuburban "A" type, home delivery news carriers whoareengaged principally in the delivery of theEmployer's newspapers to subscribers in St. LouisThe Employer's name appears as amended at the hearing2The Petitioner's name appears as amended at the hearingand certain Missouri and Illinois counties surround-ing St. Louis. The Employer contends,inter alga,thatthe carriers are independent contractors, rather thanemployees within the meaning of Section 2(3) of theAct, and that the petition should therefore be dis-missed.In 1964, the Board affirmed a Decision and Orderof the Regional Director finding that the carrierswhom Petitioner now seeks to represent were inde-pendent contractors and dismissed a representationpetition by another labor organization which soughtto represent them.3 The Regional Director concludedat 305:[T]he Publisher's only retention of control is inthe area of the initial establishment of the rela-tionship between itself and the carrier and in thedetermination of the contents of its deliverednewspaper, and the frequency of its delivery. Themethod of delivery is established by the carrier,and all matters incident thereto with which thePublisher comes in contact are immediately re-layed to the carrier without comment or recom-mendation.We have carefully analyzed the entire record in theinstant proceeding and we find that the relationshipbetween the Employer and the carriers in question issubstantially the same as it existed in 1964.4Thus, as in the prior case, the record shows that theonly control exercised by the Employer occurs whena carrier assumes ownership of a route. At that timehe is interviewed by the Employer to determine suchthings as his credit rating, his background, and hisknowledge of the area wherein his route is located.The Employer determines the content of the newspa-per and the number of editions to be printed. Anycontrol ends when the papers are placed onto trucksowned by another independent contractor for deliv-ery to the carriers at remote points in and about theCity of St. Louis. The carriers undertake to distributethe newspapers themselves and they alone determinethe manner and means by which delivery is accom-plished. The Employer is concerned only with thedesired result, i.e., the sale of the newspaper to home3The Pulitzer Publishing Company,146 NLRB 3024Some minorchanges have occurredin the interim,none of which eithersingly or cumulatively will supporta finding that carriers are employeeswithin the meaningof the Act Thus the Employer (1) no longer furnisheswax wrappingpaper tocarriers freeof charge, (2) did make somechangeswith respect to circulation of its newspaperas a result of new productiontechniques and related schedule limitationswhen the Employereliminatedthe "city edition" from publication, and (3) employed onecarrier contactman in 1964 whereasat the time of the hearingherein four contact men wereemployed who, as in 1964,serve as liaison between the carriers and theEmployer for the primary purposeof assisting and advising the carriersrespecting the most efficientand profitableoperation of their routes205 NLRB No. 60 ST. LOUIS POST-DISPATCH317subscribers.We find, therefore, that the status of theto dismiss the petition.carriers in question has not changed since 1964 andwe reaffirm our finding that they are independentORDERcontractors.Accordingly, we shall grant the Employer's motionIt is hereby ordered that the petition filed herein be,and it hereby is, dismissed.